OTT, Judge.
The trial court entered summary judgment for appellees in this case on a theory that the charging allegations of appellant’s complaint had been adjudicated adversely to him in a previous proceeding before the Industrial Relations Commission. Appellant’s attack on that judgment challenged the trial court’s reliance on the doctrine of collateral estoppel.
The issues on this appeal became moot when the First District Court of Appeal reversed the IRC order on which appellees relied to defeat the instant suit. The parties have now stipulated that the summary judgment may be reversed.
Accordingly, the summary judgment in favor of appellees is reversed and the case remanded for further proceedings.
HOBSON, Acting C. J., and BOARD-MAN, J., concur.